Case 4:18-cv-00644 Document 64-15 Filed on 11/18/19 in TXSD Page 1 of 3




                        EXHIBIT EE

       Human Resources Training Memo,
           HOU00149876-149877
Case 4:18-cv-00644 Document 64-15 Filed on 11/18/19 in TXSD Page 2 of 3




                                                                          HOU00149876
Case 4:18-cv-00644 Document 64-15 Filed on 11/18/19 in TXSD Page 3 of 3




                                                                          HOU00149877
